Citation Nr: 0118830	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from December 1965 to 
October 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for PTSD and a total disability evaluation on the 
basis of individual unemployability.

A review of the claims folder reflects that VA treatment 
records for the period of January 1999 to March 2001 are not 
associated with the file and that a VA examination has not 
been conducted since 1998.  Decisions of the Board must be 
based on all of the evidence available.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  The duty to assist includes 
the duty to request information which may be pertinent to the 
claim and to develop pertinent facts by conducting a thorough 
medical examination.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Furthermore, we note that the VA is held to have 
constructive notice of documents generated by the VA, even if 
the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).

Therefore, in order to better evaluate the appellant's 
disability picture, the Board finds that remand is necessary 
so that the RO may obtain the missing VA treatment records, 
along with any other treatment records not already contained 
in the claims folder.  Also, the appellant should be afforded 
another VA psychiatric examination.  See 38 C.F.R. § 19.9 
(2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA treatment 
records for the period since January 
1999.

2.  The appellant should be scheduled for 
an examination concerning the severity of 
his service-connected psychiatric 
disability.  The claims folder should be 
made available to the examiner for 
review. The examiner should comment as to 
whether the appellant's PTSD renders him 
unable to secure or follow a 
substantially gainful occupation.  If the 
examiner is unable to distinguish the 
occupational impact of the nonservice-
connected disorders from the service-
connected disorders, the examiner should 
so state that opinion.  Reasons and bases 
for all opinions must be included.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  After 
the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


